406 N.W.2d 344 (1987)
225 Neb. 497
INTERSYSTEMS, INC., a Nebraska Corporation, Formerly Doing Business as International-Stanley Corporation, a Nebraska Corporation, Appellant,
v.
FARMERS CO-OP EXCHANGE, WAUNETA, Nebraska, Appellee.
No. 85-536.
Supreme Court of Nebraska.
May 29, 1987.
Anthony J. Fejfar of Baird, Holm, McEachen, Pedersen, Hamann & Strasheim, Omaha, for appellant.
Gregory B. Bartels of Crosby, Guenzel, Davis, Kessner & Kuester, Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, SHANAHAN, and GRANT, JJ.
PER CURIAM.
InterSystems, Inc., appeals from the judgment entered for Farmers Co-op Exchange (Farmers). InterSystems filed an action based on Farmers' alleged breach of contract and prayed for damages from Farmers. In its answer, Farmers claimed that InterSystems breached the contract. The case was tried to the court. Both parties presented evidence supporting their respective contentions. The trial court found that InterSystems had breached the contract with Farmers and that the parties had mutually terminated the contract. As we expressed in H & L Equip. v. Schardt, 217 Neb. 653, 653-54, 349 N.W.2d 924, 925 (1984):
In a law action tried to the court, the findings of the trial court have the effect of a jury verdict and will not be disturbed on appeal unless clearly wrong. In a nonjury law action the evidence must be considered in the light most favorable to the successful party, with conflicts resolved in favor of the successful *345 party, who is entitled to the benefit of every inference which can be reasonably deduced from the evidence.
There is evidence to support the trial court's findings. The findings of the trial court are not clearly wrong. The judgment of the trial court is affirmed.
AFFIRMED.
CAPORALE, J., not participating.